Citation Nr: 1446135	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for restless leg syndrome of the right lower extremity prior to June 23, 2011, and in excess of 10 percent since June 23, 2011.  

2.  Entitlement to an initial compensable rating for restless leg syndrome of the left lower extremity prior to June 23, 2011, and in excess of 10 percent since June 23, 2011.  

REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral restless leg syndrome with separate noncompensable  ratings for each extremity effective June 1, 2007, the day following service separation.

The Board previously had jurisdiction over this matter in March 2011.  However, the Board remanded these issues for further development, specifically for a new examination to determine the severity of the Veteran's bilateral restless leg syndrome.  The RO substantially complied with the Board's remand directives.  An examination was provided for the Veteran in June 2011.  When the RO readjudicated the case, it found the Veteran entitled to a higher 10 percent rating for each extremity effective June 23, 2007, the date of the exam, and has since returned the claim to the Board.  

In increased rating claims, a claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has does not claim that his restless leg syndrome has affected his ability to work.  Accordingly, the Board finds an implied TDIU claim is not presently of record.


FINDINGS OF FACT

1.  The service-connected restless leg syndrome of the right lower extremity is manifested by subjective irritating sensation occurring primarily during sleep without any objective neurological, sensory, motor deficit or muscular weakness and/or atrophy. 
 
2.  The service-connected restless leg syndrome of the left lower extremity is manifested by subjective irritating sensation during sleep without any objective neurological, sensory, motor deficit or muscular weakness and/or atrophy.


CONCLUSIONS OF LAW

1.  Prior to June 23, 2011, the criteria for a 10 percent disability rating, and no higher, for restless leg syndrome of the right lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8624 (2013).

2.  Since June 23, 2011, the criteria for disability rating in excess of 10 percent for restless leg syndrome of the right lower extremity have not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8624 (2013).
 
3.  Prior to June 23, 2011, the criteria for a 10 percent disability rating, and no higher, for restless leg syndrome of the left lower extremity have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8624 (2013).

4.  Since June 23, 2011, the criteria for a disability rating in excess of 10 percent for restless leg syndrome of the left lower extremity have not met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8624 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Restless Leg Syndrome - Evaluated by Analogy 

Since there is no specific diagnostic code to rate restless leg syndrome, the RO rated the Veteran's condition by analogy under Diagnostic Code 8624.  Diagnostic Code (DC) 8624 provides ratings for paralysis of the internal popliteal (tibial) nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis manifested by lost plantar flexion, frank adduction of the foot impossible, flexion and separation of the toes abolished, inability to move any muscle of the sole of the foot, and, in lesions of the nerve high in the popliteal fossa, lost plantar flexion of the foot.

Prior to June 23, 2011, the Veteran has separate noncompensable ratings for each extremity, and since June 23, 2011, the Veteran has separate 10 percent ratings for each extremity.  The Board finds a 10 percent rating for each extremity is warranted for the entire appeals period, which results in an increased rating for the period prior to June 23, 2011 and a maintains the rating for the period since June 23, 2011.  

The June 2011 examination represents presents the first examination, by a medical professional of record where the severity of the restless leg syndrome (RLS) was documented on an objective basis.  Without any neurological or muscular deficits of the lower extremities noted on examination, the examiner relied on the Veteran's responses on a RLS rating score established by the International Restless Leg Syndrome Study Group.   The scale ranges from 0 to 40 points (0-10 is mild, 11-20 is moderate, 21-30 is severe, and 31-40 is very severe).  Based on the Veteran's comments including improvement in his RLS since using a CPAP machine during sleep, and prescribed medications, his symptoms fell within the mild range with a score of 10.  Based on the examination report, the RO rated the Veteran's RLS at 10 percent as consistent with a mild incomplete paralysis of foot movements.  

A higher rating is not warranted since June 23, 2011 because the Veteran has not indicated that his condition has worsened since this June 2011 examination, or notified VA of additional documentation that would support a worsening of this condition in either extremity. 

By extension, the Board finds a higher 10 percent rating is warranted for the initial period under consideration prior to June 23, 2011 in light of the Veteran's complaints of record.  The Board finds the Veteran's complaints are consistent with a mild level of disability due to the lack of objective manifestations of the disability such as neurological or muscular deficits.  During this period the Veteran received treatment for RLS with prescribed oral medications including Requip and Mirapex.  These drugs treat the symptoms associated with  RLS including reported uncomfortable sensations in his legs and his desire to move his legs during sleep, as noted in an April 2007 sleep study report.

In order to assess the current severity of the Veteran's RLS in the earlier period (prior to June 23, 2011), VA afforded the Veteran an examination held in July 2007.  The examiner noted that the Veteran's lower extremities were normal in appearance.  The Veteran walked with normal gait and did not require an assistive device for ambulation.   Abnormal gait and/or use of an assistive device would denote some additional limitations either due to RLS or other condition affecting the Veteran's lower extremities.   Even though no specific neurological or muscular deficits were seen, the Board finds the residuals discussed by the Veteran  as noted in additional medical treatment from TRICARE, Moses Lake Clinic, and his local VA Medical Center reveal continued irritable sensations in the Veteran's legs when seated, as well as during sleep.  The symptoms, although improved in the latter prior, are consistent with a 10 percent rating.  The award of a higher 20 percent rating would demonstrate a showing of at least some neurological or muscular deficit seen either through laboratory test, or physical observation, such as needing to use a cane due to lower extremity weakness, or walking abnormally.   By the Veteran's admission on record, and in the treatment record, the RLS had no impact on his ability to walk.  Accordingly, a rating in excess of 10 percent is not warranted. 
 
The Board also has considered the applicability of other diagnostic codes for a higher rating, but found none applicable in light of the lack of objective manifestations of the Veteran's disability.  

The Board has further considered whether the appeal warrants referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321. 


B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned ratings.  The Veteran reports symptoms including irritable sensation in his legs bilaterally primarily during sleep without any objective findings to include neurological deficits, motor deficits, or muscular weakness or atrophy.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with restless leg syndrome bilaterally, which is reflected by the assigned ratings.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities to include sleep apnea, left shoulder impingement syndrome status post-right radial head surgery, degenerative arthritis of the lumbar spine, bilateral tinnitus, gastroesophageal reflux disease (GERD), residual scarring with loss of right elbow supination status post right radial head surgery, post-operative tender scarring associated with post-operative residuals of left ulnar nerve syndrome, right patellofemoral syndrome, residual scarring status post-operative hammer toe of right second digit, post-operative residuals of Haglund deformity of right foot with scarring, and post-operative residuals of left ulnar never syndrome.    Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of bilateral restless leg syndrome in the November 2007 rating decision.  The RO provided the Veteran VCAA notice in June 2007 related to his service connection claims.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i) , there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Moreover, the Veteran has been provided with copies of the above rating decision, as well as a March 2009 statement of the case (SOC) and a May 2012 supplemental statement of the case (SOC) issued during the course of the appeal, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in connection with the initial rating claims in July 2007 and June 2011. The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  The medical examiners took a thorough history of the disabilities from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners had adequate facts and data regarding the history and condition of the disabilities. See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  The medical examiners also considered the Veteran's subjective complaints as it related to current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include laboratory tests. 

The Board recognizes that significant time has passed since the last examination in 2011.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995). Since the June 2011 examination, there has been no credible allegation or indication that there has been a material change in condition of the Veteran's disabilities since to warrant new examination.  Additionally, there is no medical evidence demonstrating additional complaints or symptoms of worsening, which would warrant another examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.
Also, the Veteran's service treatment records and post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has also submitted lay statements in support of the appeal and offered testimony before the DRO. The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein. In view of the foregoing, the Board will proceed with appellate review.


ORDER

Prior to June 23, 2011, an initial 10 percent disability rating, and no higher, for restless leg syndrome of the right lower extremity is granted subject to the laws and regulations governing the payment of monetary awards.

Since June 23, 2011, a disability rating in excess of 10 percent for restless leg syndrome of the right lower extremity is denied.  

Prior to June 23, 2011, an initial 10 percent rating, and no higher, for restless leg syndrome of the left lower extremity is granted subject to the laws and regulations governing the payment of monetary awards.

Since June 23, 2011, a disability rating in excess of 10 percent for restless leg syndrome of the left lower extremity is denied.  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


